DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claim(s) 1-24 are pending. Claim(s) 1, 3, 5, 6, 8, 14 & 17 are amended. Claim(s) 22-24 have been added. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	Applicant filed amendment(s) to claims on 04/26/2022 to remedy the rejections. 

Response to Arguments
Applicant’s arguments, see Page(s) 7, filed 04/26/2022, with respect to USC 112 Rejection have been fully considered and are persuasive.  The 112 Rejection of Claim(ss) 3, 5, 8, 14 & 17 has been withdrawn
Applicant’s arguments with respect to claim(s) 1 & 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim(s) 9-17  & 20-21 is/are allowed
Claim(s) 3-5, 7-8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6, 18-19, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUECK et al. (US 2019/0051151 A1) and further in view of Onur Altintas (JP 2019192225 A). 
Re Claim 1 & 6, MUECK teaches a method for communicating in an Intelligent Transport System, ITS, comprising ITS stations, the method comprising the following steps at a receiving ITS station of a Vulnerable Road User, VRU: 
sending, using a first transmission scheme, a first VRU Awareness Message, VAM, the first VAM describing the VRU associated with the receiving ITS station; (MUECK; FIG. 1; ¶ [0023]-[0028]; The embodiment(s) the embodiment(s) detail the sending of awareness messages associated with an ITS station.) 
receiving a Collective Perception Message, CPM, from an originating ITS station, the CPM characterizing a plurality of Vulnerable Road Users; (MUECK; FIG. 1; ¶ [0023]-[0038]; The embodiment(s) detail the sending of CPM associated with ITS and road users.) 
MUECK does not explicitly suggest in a case where the VRU associated with the receiving ITS station is characterized within the received CPM, sending, using a second transmission scheme different from the first transmission scheme, a second VAM; and in a case where the VRU associated with the receiving ITS station is not characterized within the received CPM, sending a second VAM using the first transmission scheme.
However, in analogous art, Onur Altintas teaches in a case where the VRU associated with the receiving ITS station is characterized within the received CPM, (Onur Altintas; FIG. 1; Page(s) 2-6; The embodiment(s) detail comparable methodology that includes sending ITS messages characterized within a CPM.) 
sending, using a second transmission scheme different from the first transmission scheme, a second VAM; and (Onur Altintas; FIG. 1; Page(s) 2-6; The embodiment(s) detail comparable methodology that includes various modes/schemes/modes.) 
in a case where the VRU associated with the receiving ITS station is not characterized within the received CPM, sending a second VAM using the first transmission scheme. (Onur Altintas; FIG. 1; Page(s) 2-6; The embodiment(s) detail comparable methodology that includes sending messages in various modes/schemes modes.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MUECK in view of Onur Altintas to send messages in a ITS for the reasons of improving the accuracy of perception of a vehicle position in a road environment. (Onur Altintas Abstract) 

Re Claim 2, MUECK-Onur Altintas discloses the method of Claim 1, wherein the second transmission scheme differs from the first transmission scheme by the frequency band used to send the VAM, or by the transmission technology used to send the VAM or by the value of a timer upon expiry of which sending a VAM is performed. (Onur Altintas; FIG. 1; Page(s) 2-6; The embodiment(s) detail comparable methodology that includes sending messages in various modes/schemes modes.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MUECK in view of Onur Altintas to send messages in a ITS for the reasons of improving the accuracy of perception of a vehicle position in a road environment. (Onur Altintas Abstract)

Re Claim 18-19, MUECK-Onur Altintas discloses an Intelligent Transport System, ITS, station in an ITS comprising at least one microprocessor configured for carrying out the steps of the communicating method of Claim 1. (MUECK; FIG. 1; ¶ [0097], [0108]; A processor.)  

Re Claim 22, MUECK-Onur Altintas discloses the method of Claim 1, wherein the second transmission scheme is used less frequently than the first transmission scheme to send a second VAM. (Onur Altintas; FIG. 1; Page(s) 2-6; The embodiment(s) detail comparable methodology that includes sending messages in various modes/schemes modes.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MUECK in view of Onur Altintas to send messages in a ITS for the reasons of improving the accuracy of perception of a vehicle position in a road environment. (Onur Altintas Abstract)

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUECK et al. (US 2019/0051151 A1), in view of Onur Altintas (JP 2019192225 A) and further in view of Zatz (US 2005/0033505 A1). 
Re Claim 23-24, MUECK-Onur Altintas discloses the method of Claim 1, yet does not explicitly suggest wherein the CPM indicates that the VRU associated with the receiving ITS station is perceived by the road surveillance camera.  
However, in analogous art, Zatz teaches wherein the CPM indicates that the VRU associated with the receiving ITS station is perceived by the road surveillance camera. (Zatz; FIG. 1-10; ¶ [0013]-[0028]; The embodiment(s) detail the usage of roadway video cameras.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MUECK in view of Onur Altintas to employ roadside cameras for the reasons of assessing vehicle traffic on road ways. (Zatz Abstract) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/Primary Examiner, Art Unit 2443